Citation Nr: 1027222	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, claimed as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson



INTRODUCTION

The Veteran had active service from May 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board, and in a January 2008 
decision, the Board remanded the claim for further development.  
The development requested has been completed, and the claim is 
now appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative evidence is in relative equipoise 
with regard to whether the Veteran's heart disease has been 
aggravated by his service-connected posttraumatic stress 
disorder.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Veteran's 
heart disease has been aggravated by his service-connected 
posttraumatic stress disorder.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary, because 
any defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service-connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's current claim was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to the 
amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (new regulations cannot be applied to pending claims 
if they may have impermissibly retroactive effects).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran claims entitlement to service connection for heart 
disease, as secondary to his service-connected PTSD.  The Veteran 
has been awarded service connection for PTSD, rated as 100 
percent disabling, effective from October 23, 2003.

The Veteran was diagnosed with a passive-dependent personality 
disorder during service, as noted in a February 1971 Report of 
Psychiatric Evaluation.  Following his separation from service, 
in September 1974, the Veteran sought treatment at a VA Mental 
Health Clinic for problems with violent rage.  He participated in 
therapy for approximately one year, although a 1984 treatment 
note suggests he was treated at the mental health clinic until 
1982.  

In 1984, records from the VA Medical Center (VAMC) show that the 
Veteran complained of irritability and nightmares, and was 
diagnosed with "suspected" PTSD.  In a May 2004 Statement in 
Support of Claim, the Veteran stated that he had stopped going to 
therapy after this diagnosis was made.  

In July 2003, the Veteran once again sought treatment at the VAMC 
for PTSD symptoms.  As stated above, his PTSD has been found to 
be service connected.  
      
With regard to the Veteran's heart condition, a December 1995 
discharge summary from the Medical Center of Mesquite shows that 
he was admitted through the emergency room with chest pain and a 
diagnosis of unstable angina.  An angiogram was performed, and 
the discharge diagnoses were of non-q-wave myocardial infarction 
and two-vessel coronary artery disease.  A January 2000 Dallas VA 
Medical Center note regarding a septoplasty indicates that the 
Veteran had undergone an angioplasty seven years prior, with no 
angina or heart symptoms since then.  It is unclear as to whether 
this note is referring to the 1995 angiogram, or a separate 
incident.  

The Veteran had a triple coronary artery bypass in February 2000, 
preceded by a myocardial infarction, as indicated by a January 
2003 note from the Southwest Cardiac Associates, and followed up 
with Dr. H.K. as well. 
      
Pursuant to the Board's January 2008 remand, the Veteran was 
afforded a VA examination in February 2008.  At the examination, 
the Veteran reported occasional chest pain, relieved with 
sublingual Nitroglycerin.  He reported a history of smoking a 
pack of cigarettes a day for five years (he did not say when), as 
well as hypertension and hypercholesterolemia.  The examiner 
noted that the Veteran's METS were between 7 and 8.  In his 
diagnostic impression, the examiner opined that the Veteran's 
coronary artery disease is less likely than not secondary to his 
PTSD, and more likely than not secondary to risk factors of 
hypertension and hypercholesterolemia. 

The RO continued to deny the Veteran's claim, and it again came 
before the Board for consideration.  The Board requested a 
medical opinion, which was provided by a staff cardiologist at 
the Salem VAMC in a report dated July 31, 2009.  The doctor 
stated that this Veteran's coronary artery disease was less 
likely than not caused or aggravated by his PTSD.  Rather, his 
coronary artery disease was more likely than not secondary to 
risk factors of smoking, hypertension, and hypercholesterolemia.  
The doctor, unfortunately, provided no explanatory rationale for 
his opinion.

The Board requested clarification of the July 2009 medical 
opinion, and received a report from a staff cardiologist from the 
El Paso VA Healthcare Services in June 2010.  The doctor reviewed 
the Veteran's claims file.  In response to the question of 
whether the Veteran's coronary artery disease was caused by his 
PTSD, the doctor responded that the Veteran had multiple coronary 
risk factors, only one of which was the psychosocial stress - 
PTSD.  The reviewer further observed that there had been a period 
of 14 years between the Veteran's separation from service and his 
first coronary symptoms.  Thus, the doctor opined it is unlikely 
that the coronary artery disease was caused by the Veteran's 
PTSD. 

However, as to the question of whether the Veteran's coronary 
artery disease has been aggravated by his PTSD, the reviewing 
expert provided a favorable opinion.  Specifically, the doctor 
noted that psychosocial stress has long been considered an 
aggravating factor in coronary atherosclerosis and sudden cardiac 
death.  He further stated that, although this kind of data has 
never been backed by statistical double-blind studies, the 
evidence from population statistics is becoming stronger and 
stronger.  The doctor attached to his opinion an article entitled 
"Psychosocial Factors in Coronary and Cerebral Vascular 
Disease" containing the statistical data to which he referred.  
The reviewing doctor further stated that, in the Veteran's case, 
there seemed to be considerable psychosocial stress based on 
review of his claims file.  Thus, with that information, the 
doctor opined that the Veteran's coronary artery disease has more 
likely than not been aggravated by his PTSD.  

Based on the foregoing, the Board finds that the weight of the 
evidence is not against a finding that the Veteran's service-
connected PTSD has aggravated his heart disease.  Although the 
February 2008 VA examiner and the July 2009 reviewer provided 
negative opinions, the June 2010 report obtained by the Board 
supports the Veteran's contention that his PTSD at least 
contributed to his heart disease, and the doctor provided sound 
rationale for his opinion.  By contrast, the February 2008 VA 
examination report and the July 2009 report do not provide the 
basis or bases for the opinions therein.  Therefore, applying the 
benefit-of-the-doubt doctrine in favor of the Veteran, the Board 
finds that a grant of service connection is warranted, on a 
secondary aggravation basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.310; Gilbert, supra. 


ORDER

Service connection for heart disease, claimed as secondary to 
service-connected posttraumatic stress disorder, is granted.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


